NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DEMARIO M. WILLIAMS,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-4004
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark Kiser,
Judge.

Demario M. Williams, pro s.


PER CURIAM.

             Affirmed. See State v. Richardson, 915 So. 2d 86 (Fla. 2005); McCall v.

State, 862 So. 2d 807 (Fla. 2d DCA 2003); Perry v. State, 808 So. 2d 268 (Fla. 1st DCA

2002); Edwards v. State, 743 So. 2d 76 (Fla. 5th DCA 1999).



CASANUEVA, SILBERMAN, and ATKINSON,JJ., Concur.